DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 3/5/2021 wherein the examiner acknowledges that claims 1-3, 5 & 11 have been amended, additional claims 12-13 have been added and claims 4 & 6-10 have been canceled.  Consequently, claims 1-3, 5 & 11-13 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 5 & 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.___(2014).
Claims 1-3, 5 & 11-13 are directed to a computer implemented method.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; however, claims 1-3, 5 & 11-13 are directed to a judicial exception (i.e. an abstract idea).
Addressing the claims under Step 2A, the claims are held to be directed to concepts similar to those found to be abstract, either as outlined in the 2014 lEG/July 2015 Update to Subject matter eligibility, or, as compared to certain decisions rendered by the courts.  The claims describe the method of implementing a poker game.  The addition of the limitations that narrow the idea merely aide in the description of the abstract idea and therefore do not render the claims any less abstract.
Additionally, this concept is considered a method of organizing human activity by providing method and system to implement a poker game between users, as requested/required user.  Organizing human activity is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing transactions/activities between people including advertising, marketing, pricing, resource management, and sales activities or behaviors (see July 2015 Update: Section Ultramercial v. Hulu 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014)).  Additional precedential courts have found abstract examples of organizing human activity to include structuring a sales or marketing (in re Ferguson 558 F.3d 1359, 90 U.S.P.Q.2d 1035 (Fed. Cir. 2009)), automatic optimization of pricing in an ecommerce environment or pricing products in organization groups (OIP Technologies, Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group v. SAP America, Inc. 793 F.3d. 1306 (Fed. Cir. 2015)) and managing tasks and sales force activities and resources (Accenture Global Services, GmbH v. Guidewire Software 728 F.3d 1336 (Fed. Cir. 2013)).
The claims at issue are also directed to mathematical algorithms.  In particular, the courts have found mathematical algorithms to be abstract ideas.  The courts have found that analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. (See Electric Power Group, LLC v. Alstom S.A., (Fed. Cir. 2015) citing e.g., TLI Commc'ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v.Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRFTech., Inc. v. Int'ITrade Comm'n, 601 F.3d 1319,1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589-90 (1978); Gottschalkv. Benson, 409 U.S. 63, 67 (1972)).  
‘an idea itself’ (see July 2015 Update: Section III (C)) inasmuch as it is related to processes of identifying, comparing, processing, and presenting data. Several precedential cases have found concepts relating to processes of identifying, comparing, processing, and presenting data to be mere ideas in themselves. One example includes selecting/identifying displayed data, manipulating the data through encoding and decoding processes, and generating new outputs/displays (Recognicorp, LLC, v. Nintendo Co., Ltd., Nintendo of America, Inc., No. 2:12-cv-01873-RAJ (2017)).  The courts have addressed other computerized processes for of identifying, comparing, processing, and presenting data including data collecting and comparing known information (Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057(Fed. Cir. 2011)), collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group, LLC v. Alstom 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016))] extracting, organizing, storing and transmitting data (Content Extraction and Transmission LLC v. Wells Fargo Bank, National Ass'n. 776 F.3d 1343 (Fed. Cir. 2014)) and obtaining and comparing intangible data (Cybersource Corp v. Retail Decisions, Inc. 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)) (see July 2015 Update: Section III (C)).  
Furthermore, the Federal Circuit has affirmed – agreeing that the method of playing cards (physical or computerized) is an unpatentable abstract idea.  The court held that a wagering game is roughly identical to fundamental economic practices that the Supreme Court held to be abstract ideas in Alice and Bilski. “Here, Applicants’ claimed ‘method of conducting a wagering game’ is drawn to an abstract idea much like (CAFC Appeal No. 14-1652 Decided:  7/1/2015 12/429,724 Poker games with varying position advantage Abstract Idea; Ineligible).
Therefore, while it is understood that the claims in the current application are not verbatim recitations of the guidelines or case law, the detailed analysis provided above shows how the current claim limitations at issue closely parallel the concepts provided by the guidelines and the precedential case law, and are therefore considered to be directed to an abstract idea (Step 2A: YES).
Under Step 2B, the examiner acknowledges the additional limitations (i.e. implementing a poker game).  These limitations however are used for data gathering and presentation and as such merely represents insignificant pre and post solution activity.  Even assuming arguendo that the claims are not insignificant pre and post solution activities or mental activities, each of the functions performed by the machinery are well-understood, routine, and conventional (i.e., receiving and processing data, and receiving or transmitting data over a network, (see July 2015 Update: Section IV)).
Additionally, these limitations are merely generic recitations of computers and networks performing basic functions (i.e. playing a game of poker) and the claims 
Ultimately, the claimed machine functions solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limit on the claim scope [see SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)].  The claims at issue here do not rise to overriding the routine and conventional sequence of events ordinarily performed by the computer, nor do they set forth with any specificity the interactions of the machine itself. Conversely, the claims are only specific in how the computer is used to facilitate the abstract idea itself using routine and conventional operations of the generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine.  Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Note: Should the applicant amend claims to include additional elements that perform the claimed method steps, the applicant’s specification provides support for any and all claim amendments.  Amending claims to include additional elements that perform the method step, however, does not guarantee that those additional elements provide significantly more than the judicial exception itself. 
Conclusion in view of the Test: Claims 1-3, 5 & 11-13 are rejected as directed to a judicial exception, and it is, therefore, ineligible to be patented under 35 USC § 101 in view of the test. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Blay et al. (US Patent 8,152,618; referred to hereinafter as Blay).
Claim 1:	Blay disclose a method for electronic poker simulation and training that enables users to learn to play consistently optimal poker by navigating through a complete game of electronic poker played against any number of computerized or live opponents (abstract), the method comprising, determining, via a processor of a computer, a basic optimal strategy associated with each scenario of a set of scenarios to play the game of electronic poker (cols. 7-8: 44-63); wherein the basic optimal strategy is based on at least a default pot size and a default stack size, executing, via the processor of the computer, opponent analysis based on information of each opponent’s decisions to determine each opponent’s estimated hand range (cols. 9-11: 55-63), wherein the information of each opponent’s decisions is based on behavior of each opponent, categorizing, via the processor of the computer, each opponent into a corresponding category of a plurality of categories based on a result of the execution of the opponent analysis, adjusting, via the processor of the computer, each opponent’s estimated hand range based on the corresponding category of each opponent, adjusting, via the processor of the computer, the basic optimal strategy based on the adjustment of each opponent’s estimated hand range and outputting, via the processor of the computer on a display, specific statistics associated with each opponent and the adjusted basic optimal strategy (cols. 13-18).
Claim 2:	Blay disclose the game of electronic poker is one of No Limit Texas Hold’em, Limit Texas Hold’em, Pot Limit Texas Hold’em, Short Deck Texas Hold’em, Pot Limit Omaha, or any other variation of poker (col. 6: 18-65).

Claim 5:	Blay disclose receiving one or more user inputs to at least one of: customize opponent playing styles, customize a number of opponents, customize player and/or opponent chip stack sizes, customize rakes or antes, and set one of a regular mode or a tournament mode to play the game of electronic poker (cols. 13-18).
Claims 11 & 13:	Blay disclose setting a playing style from a range of playing styles, wherein the range of playing styles include a loose playing style, an optimal playing style, and a tight playing style (col. 10: 27-68, optimal play).
Claim 12:	Blay disclose calculating, via the processor of the computer, a player’s Weighted Average Equity against each opponent’s estimated hand range, and determining, via the processor of the computer, the basic optimal strategy based on the player’s Weighted Average Equity (cols. 13-18, which discloses all the calculation and determination).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5 & 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	Examiner’s Note
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SUNIT PANDYA/Primary Examiner, Art Unit 3649